Citation Nr: 1517691	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for cervical polyps, to include chronic residuals thereof.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1973, and from June 1974 to December 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, denied service connection for cervical polyps.  In November 2010, the Veteran filed an NOD.  An SOC was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

Also in appellate status was a service connection claim for uterus fibroid, which the RO also denied in  September 2010.  While pending appellate consideration by the Board, the claim was granted in an August 2012 rating decision.  Accordingly, that issue, having been fully resolved with the award  of service connection, is no longer in appellate status and will not be further addressed herein.

In June 2013, the Veteran testified during a  Board hearing held before the undersigned Veterans Law Judge at the RO, a transcript of that hearing is of record.  At that time, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence presented during  the hearing.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence in conjunction with the appeal. 

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  The Virtual VA file shows that, since the issuance of the August 2012 SOC, CAPRI records printed in March and June 2013 were added to the file that in addition, a VA gynecology examination was conducted in May 2013, for purposes of evaluating a service-connected gynecological disability. Here, however, the receipt of such evidence does preclude Board consideration of the matter on appeal, at this juncture. Such evidence is not relevant to the matter herein decided, as it fails to include any indication of diagnosis of, or treatment for, cervical polyps to include residuals thereof.  Accordingly, this matter  need not be returned to the AOJ for consideration of that evidence, and for issuance of a supplemental SOC (SSOC) reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2014); see also 38 C.F.R. § 20.1304. .


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2. At no point pertinent to the  December 200, claim for service connection has there been any competent indication of current disability manifested by cervical polyps or chronic residuals thereof for which service connected may be granted.  


CONCLUSION OF LAW

The criteria for service connection for cervical polyps, to include chronic residuals thereof, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West  2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West  2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her service connection claim.  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO adjudicated the claim in a Statement of the Case issued in August 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC,  is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  On file are the Veteran's service treatment records (STRs), pertinent post-service records from Tripler Army Medical Center and VA, various written statements by the Veteran, and her representative on her behalf, and the transcript of a June 2013 Board hearing.  The Board finds that no further RO action, prior to appellate consideration, is required. 

With respect to the June 2013 Board hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the 2013 hearing, the undersigned  identified the issue on appeal.  In addition, information was solicited regarding the Veteran's claimed condition and why she believed it  to be service-related.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  During the hearing, the Veteran submitted additional (albeit, duplicative) evidence accompanied by a signed waiver of initial RO consideration.  Also, during the hearing, nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked with regard to the service connection claim herein decided.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board acknowledges that the Veteran did not undergo an examination in conjunction with her claimed cervical polyps, to include residuals thereof, nor has the RO otherwise obtained a medical opinion in connection with the claim.  However, as discussed in more detail below, pertinent facts reveal that, fundamentally, there is no competent indication of the currently claimed disability upon which to predicate an award of service connection.  As such, examination or opinion is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the  claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549 (Fed. Cir. 1998).


II.  Background

In December 2009, the Veteran filed a service connection claim for cervical polyps. 

STRs include a July 1979 entry showing that the Veteran had intermittent bleeding in conjunction with a spontaneous miscarriage.  A September 1992 record reveals that the Veteran had a one-month history of pelvic pain; uterine fibroids were seen on evaluation.  The October 1992 separation examination report indicated that the Veteran's last Pap test was in September 1992.  A history of uterine fibroid was noted.  

Hospital records reflect that the Veteran was treated in February 1994 for intrauterine pregnancy with bleeding cervical polyps.  

Records from Tripler Army Medical Center reflect that 2 cervical polyps were present on evaluation of September 2002.  On evaluation conducted in May 2007, cervical polyps were assessed, and a referral was given to gynecology for evaluation and removal.  A May 2007 gynecology report reflects that a large cervical polyp was present, and that the Veteran had a history of polyp removal and vaginal bleeding 13 years previously during a pregnancy.  A polypectomy was performed and a benign endocervical polyp was removed.   

A June 2008 ultrasound revealed multiple uterine fibroids and was otherwise negative.  An assessment of uterine neoplasm, benign - leiomyoma, was made.

In August 2012, service connection was established for a fibroid uterus.  

In May 2013, a VA gynecology examination was conducted for evaluation of uterine fibroids.  There was no indication of cervical polyps shown at that time.  VA records dated in June 2013 reveal that a colon polyp was shown.  

During the  June 2013 Board hearing, the  Veteran's representative indicated that the Veteran, a retired Army nurse, had suffered from cervical polyps for many years, manifested by bleeding during pregnancies with an onset in 1994.  She testified that she had her first child in 1974, and a second child in 1980, during which time she had hemorrhaging and bleeding polyps, and third child in 1990 without complications.  Post-service, in 1994, she had a fourth child at which time she experienced bleeding polyps; a fifth child was delivered in 1996.  She stated that thereafter, in 2007, she had a polyp removed and maintains that as a result she now has tumors inside her uterus.  It was pointed out that service connection had already been established for fibroid uterus, and the Veteran stated that although true, she had not received a compensable rating for this condition.  The Veteran then described having fear of surgery and hemorrhaging as a residual of the cervical polyps and mentioned that she was due to have surgery earlier in June 2013, due to fibroid tumors, but apparently did not have this surgery.  She stated that since 2007, the only polyps that had appeared were not in the cervix, but in the colon, and stated that she had not experienced any problems with intermittent bleeding.     

As indicated above, the Veteran submitted during the hearing evidence accompanied by a waiver of initial RO consideration.  This evidence consists of copies of records dated from 1994 to 2008, all of which were already on file.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed cervical polyp residuals are not among the enumerated chronic diseases.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the . Court (then, the U.S. Court of Veterans Appeals)  held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of cervical polyp, nor have any chronic cervical polyp residuals been shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed ,or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The STRs contain no mention of cervical polyps, despite e the Veteran's contentions that she had bleeding polyps in conjunction with her 1980 pregnancy,  (see Transcript, pp. 5-6).  

Post-service evidence contains notation of three isolated instances of cervical polyps, occurring in 1994 and again in 2002 and 2007.  Thereafter, there has been no documentation of cervical polyps, nor does the Veteran so contend.  In any event, the polyps, to the extent shown at all, were  not shown to be anything but acute and resolved, prior to the filing of the claim.  

Simply stated, at no point pertinent to the  December 2009 claim for service connection, there has been no showing of cervical polyps, and no indication of any residuals thereof.  The Veteran denied having intermittent bleeding during her  2013 hearing testimony.  Her primary claimed residuals involve fear of hemorrhaging during a future surgery.  Such a statement clearly does not support a finding of current  cervical polyps or any chronic residuals thereof.  While the appellant has  urged that uterine fibroids are a residual of cervical polyps, , service connection has already been established for this condition, which was shown in service and thereafter.  

As for the Veteran's own assertions, the Board notes that she, like other claimants, is competent to report symptoms of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, her credentials as a registered nurse could, potentially, render her competent to report on certain medical matters such as causation, etiology, and/or diagnosis.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  

Here, however, although the Veteran is seeking service connection, and a post-service history of cervical polyps is documented, aside from the already service-connected uterine fibroids, she has not asserted any currently manifested symptomatology claimed as either cervical polyps or the chronic residuals thereof, and there is otherwise no competent, probative evidence indicating that she has, or at any time pertinent to this appeal has had, either condition.  Notably, as such problems involve internal processes which require evaluation and testing to identify, even as a nurse, she is not competent medically to diagnose any such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.  

In this case, however, there simply is no competent evidence of currently manifested cervical polyps or the chronic residuals thereof for which service connection may be granted. Moreover, on these facts, VA is not required to obtain further develop the claim in this regard.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, -or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, the claim does not meet the fundamental requirements to obtain a VA examination or medical  opinion.  As indicated above, no cervical polyps were shown in service.  Moreover, aside from the Veteran's assertions with respect to uterine fibroids , and there is no competent indication that the Veteran has, or has had, cervical polyps or any chronic residuals thereof at any point pertinent to this appeal.  In essence, then, there is no competent evidence indicating the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas, supra.

For all the foregoing reasons, the claim for service connection for cervical polyps or residuals thereof must be denied.  As no competent, credible and probative evidence to support the required elements of the claim for service connection has been presented, the benefit-of-the-doubt doctrine is not for application   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER


Service connection for cervical polyps, to include chronic residuals thereof, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


